Hammond, J.
The plaintiff was a wilful trespasser; and to him “the defendant owed no duty, except to refrain from wilfully or wantonly and recklessly exposing him to danger.” Khowlton, C. J., in Bjornquist v. Boston & Albany Railroad, 185 Mass. 130, 132. It is unnecessary to recite the evidence in detail. It is contradictory in many respects, but even if it be taken in the light most favorable for the plaintiff it falls far short of showing that the defendant failed to perform the limited duty it owed to the plaintiff. The case must stand in the class with Bjornquist v. Boston & Albany Railroad, ubi supra; Albert v. Boston Elevated Railway, 185 Mass. 210; Massell v. Boston Elevated Railway, 191 Mass. 491; Anternoitz v. New York, New Haven, & Hartford Railroad, 193 Mass. 542; Lebov v. Consolidated Railway, 203 Mass. 380, and similar cases.

Judgment on the verdict.